Citation Nr: 0630656	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-22 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as residuals of a low back injury.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1999 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2001, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in October 2005.  

It is noted that the veteran, whose principal service-
connected disability is organic brain syndrome, is in receipt 
of a combined evaluation of 100 percent for disability 
compensation purposes from March 23, 1989, with special 
monthly compensation from May 18, 2000.

FINDINGS OF FACT

1.  The veteran's current low back disability is not related 
to service.

2.  Arthritis of the lumbosacral spine was not present in 
service and was not manifested within one year of separation 
from service.

3.  Continuity of low back symptomatology since separation 
from active service is not demonstrated by the evidence of 
record.  




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran by the RO in April 2001, January 2003, and 
December 2003 satisfied the statutory and regulatory duty to 
notify provisions.  VA has obtained a medical opinion 
addressing the medical question of a relationship, if any, 
between the veteran's current low back disability and his 
active military service.  There is no indication in the 
record that additional evidence material to the issue decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication of the veteran's claim on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than seven years that 
his appeal has been pending to submit evidence and argument 
in support of his service connection claim, the timing of the 
VCAA notice provided to the veteran was in no way prejudicial 
to him.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2005).   

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The veteran's service medical records reveal that he was 
involved in motor vehicle accidents (MVAs) in service in 
February 1968 and August 1969.  During an admission to a 
service department hospital following the August 1969 MVA, 
the veteran complained of some back pain on the left side, 
but no diagnosis of a disorder or abnormality of his 
spine/lower back was rendered at that time.  

The veteran's service medical records also show that he re-
injured his right knee in a jump from a helicopter in Vietnam 
in April 1969.  The record of his treatment at a service 
department hospital following the April 1969 helicopter jump 
is negative for any complaint by him regarding his back.  

During the pendency of this appeal, the veteran and his 
representative have contended that he has a current low back 
disability which is a residual of an injury sustained in the 
April 1969 helicopter jump or in the August 1969 MVA or both.  
However, in a report of medical history for ETS [expiration 
of term of service] in January 1970, the veteran denied 
having recurrent back pain, and at the medical examination 
for ETS in January 1970 his spine and other musculoskeletal 
system were evaluated as normal.

At a VA medical examination in March 1970, which was 
conducted approximately eight weeks after his separation from 
active service, the veteran made no complaint concerning the 
condition of his back.  The examining VA physician reported 
that an examination of the veteran's joints at that time was 
within normal limits.  No abnormal findings regarding the 
veteran's low back were reported, and no diagnosis of a 
disorder of the low back was rendered.  

In February 1999, the veteran filed VA Form 21-526, Veteran's 
Application 
For Compensation Or Pension.  On the claim form, the veteran 
stated that he was making a claim for compensation for "Back 
Injury/1969/Ft Benning/Auto Accident/Fell out of 
Helicopter/VN."  

The veteran has stated to VA that the MVA which he was 
involved in during August 1969 resulted in "back problems."  
On VA Form 646, Statement Of Accredited Representative In 
Appealed Case, dated in August 2005, the veteran's 
representative stated that it is unlikely that the veteran's 
low back was not injured in the jump from a helicopter in 
service in April 1969.  

In support of the veteran's claim on appeal, he has filed lay 
statements by his sisters and his ex-wife.  There is no 
indication in the record that the veteran's sisters or ex-
wife are individuals with medical training and expertise.

VA and private diagnostic studies of the veteran's spine 
performed in 1999 were interpreted by physicians as showing 
degenerative changes of the lumbar spine as well as bulging 
and desiccation of intervertebral discs of the lumbar spine.  
"Desiccation" is the act of drying up.  See Dorland's 
Illustrated Medical Dictionary 451 (28th ed., 1994).

The only probative evidence on the question of whether the 
veteran's current degenerative changes and disc pathology of 
the lumbar spine are etiologically related to an incident in 
or manifestation during his active military service would be 
competent medical evidence.  The veteran, his sisters, and 
his ex-wife are not qualified to provide opinions on 
questions of medical diagnosis or medical causation and thus 
are not qualified to provide any evidence with probative 
value on the determinative issue in this case, which requires 
medical judgment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The only competent medical evidence of record on the question 
of whether the veteran's current low back disability is 
etiologically related to service is the opinion of a VA 
physician who reviewed the veteran's pertinent medical 
records and conducted a clinical examination of the veteran 
in November 2004.  That VA physician stated an opinion that 
the veteran's current low back disability, diagnosed as 
degenerative joint disease [arthritis] is related to the 
normal aging process and is not related to any injury in 
service, to include injury sustained in a MVA.

Because the only competent evidence of record on the 
determinative issue in this appeal is against the veteran's 
claim on appeal, the Board must conclude that the 
preponderance of the evidence is against the claim for direct 
service connection for a low back disability, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran is not entitled to presumptive service connection 
for degenerative joint disease [arthritis] of the lumbosacral 
spine, because there has been no showing by competent or 
credible evidence that his current low back degenerative 
joint disease was manifested to any degree within one year of 
his separation from active service in January 1970.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  He is not entitled to service 
connection for a low back disability on the basis of 
chronicity/continuity because the evidence of record fails to 
show continuity of symptomatology of the low back from his 
separation from service in January 1970 to the present time, 
as is shown by the report of the VA medical examination in 
March 1970, approximately eight weeks after his separation 
from service, when he made no complaint concerning his low 
back and when the VA examiner reported no abnormal objective 
findings concerning his low back.  See 38 C.F.R. § 3.303(b) 
(2005). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


